Citation Nr: 0108734	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-04 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from August 1949 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, granting entitlement of the 
veteran to service connection for post-traumatic stress 
disorder (PTSD) and assigning a 30 percent schedular 
evaluation therefor, effective from July 1998. 

During the pendency of this appeal, a significant change in 
the law was effectuated.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

It is apparent that the RO has not developed this matter in 
light of changes brought about by the VCAA, nor has the RO 
considered the claim under the holding of the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) (at the time of an 
initial rating, separate or "staged" ratings may be 
assigned for separate periods of time based on the facts 
found.)  It thus would be potentially prejudicial to the 
veteran were the Board to proceed to issue a merits-based 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

As well, a remand in this case is required for compliance 
with the notice and duty-to-assist provisions contained in 
the new law.  Specifically, it is noted that the veteran in 
testimony at an RO hearing in April 2000 indicated that his 
PTSD has worsened since its initial rating and that he 
continued to receive ongoing therapy for his PTSD at the VA 
Medical Center (VAMC) in Salem, Virginia, and the Vet Center 
in Roanoke, Virginia.  It is noted in this regard that the 
most recent VA mental status examination was performed in May 
1999 and that, following the hearing in April 2000, no 
attempt is shown to have been made to obtain updated records 
from the Salem VAMC, although records from the applicable Vet 
Center were secured and added to the claims folder.  The 
undersigned also finds that further medical input is 
advisable in this instance based on varying opinions as to 
the severity of the veteran's PTSD offered by his attending 
counselor at the Vet Center and the VA examiner in 1999, who 
it is noted did not assign a Global Assessment of Functioning 
(GAF) Scale score.  Thus, further evidentiary development, 
including the retrieval of medical records and affording the 
veteran another VA examination, is found to be in order.  
Finally, a letter from the Yellow Cab Services of Roanoke, 
dated in September 2000, was received by the RO.  There was 
no waiver of RO review of this letter, and this letter has 
not been considered in the decision rendered at the regional 
office level.  Without such a waiver, the Board, in most 
instances, is required to remand the case to the RO to ensure 
the veteran's due process rights.

As further medical examination is deemed to be in order, the 
veteran is hereby advised of the importance of appearing for 
such an evaluation.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

For the benefit of the psychiatric examiner, the rating 
criteria pertaining to PTSD are as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); inability to establish and 
maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
.................  10

38 C.F.R. § 4.130, effective November 7, 1996.  

On the basis of the foregoing, this matter is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations 
which may be issued and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are issued 
also should be considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for entitlement to an initial 
rating in excess of 30 percent for PTSD.  
The RO should further advise the veteran 
in writing of his right to submit any 
additional argument and/or evidence in 
support of such claim.  That evidence may 
be of a lay or medical variety, but 
should be relevant to the level of 
severity of his PTSD from July 1998 to 
the present.

3.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for PTSD since July 1998.  
The approximate dates of any such 
evaluation or treatment should be 
furnished by him to the extent feasible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records from 
those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records must be 
obtained, including updated records from 
the VAMC in Salem, Virginia, and the Vet 
Center in Roanoke, Virginia, regardless 
of whether in fact the veteran responds 
to the foregoing request.  Such records, 
once obtained, must then be added to the 
claims folder.

4.  Thereafter, the veteran is to be 
afforded a VA psychiatric examination for 
the purpose of determining the nature and 
severity of his PTSD in terms of the 
rating criteria in effect on and after 
November 7, 1996, as cited above.  To 
this end, the entirety of the veteran's 
claims folder, including a copy of this 
remand must be made available to the 
examiner for review prior to examination 
of the veteran.  

Such evaluation must encompass a detailed 
review of the veteran's work and social 
history and current complaints, as well 
as a comprehensive mental status 
evaluation and any diagnostic testing 
deemed necessary by the examiner to 
determine the full extent of all 
disability present.  All applicable 
diagnoses must be fully set forth, and, 
to the extent possible, the examiner 
should differentiate that symptomatology 
attributable to the service-connected 
PTSD from that of any other nonservice-
connected psychiatric entity.  While a 
percentage rating must not be assigned by 
the examiner, the examiner must address 
each and every factor enumerated in the 
criteria for the rating of PTSD.  This is 
to ensure that the decision to assign a 
particular rating may be fully justified, 
both to the veteran and to any reviewing 
authority.  In addition, the examiner 
must furnish a complete multi-axial 
evaluation as to the service-connected 
PTSD, including a score on the GAF scale 
on Axis V, along with an explanation of 
the significance of the assigned score.  
The examiner should also render an 
opinion as to the degree of social and 
industrial inadaptability due exclusively 
to the veteran's PTSD.  If the examiner 
is unable to render any opinion 
requested, it should be so indicated on 
the record, and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based should be 
set forth fully for the record.  

5.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

6.  Lastly, the RO should readjudicate 
the issue of the veteran's entitlement to 
an initial rating in excess of 30 percent 
for PTSD, on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA; Fenderson, 
supra; and 38 C.F.R. § 3.655, as 
applicable.  If the veteran fails to 
appear for an examination, a copy of the 
letter notifying him of the date, place 
and time of the examination and the 
address to which notice was sent should 
be included in the claims folder.  In the 
event the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
entered into the claims folder since the 
last SOC and the applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
38 C.F.R. § 3.655, as applicable.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


